oOo CO ss DBD Ow FSP WH PO —

PD PDO NN HO HN HW KH HNO HNO Re Re RR Re eRe ee ee ee
on DN UH FP WO NY KF DW OO DB as HDB DN HBP WO NO KH OC

 

 

The Honorable Barbara J. Rothstein

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ARLYN WOOD, CASE NO, 18-cv-01317-BJR

Plaintitf, JOINT STATUS REPORT AND

v. ORDER

UNITED STATES DEPARTMENT OF
THE ARMY,

Defendant.

Plaintiff ARLYN WOOD and Defendant UNITED STATES DEPARTMENT OF

THE ARMY hereby provide the Court with a Status Update pursuant to the Court’s July
15, 2019 Order. Dkt. No. 24.

The only remaining issue in this Freedom of Information Act (“FOIA”) suit is
attorneys’ fees and costs. The parties agree to attempt to resolve this issue without
motion practice. In mid-August, Plaintiff's counsel provided Defendant with fee and cost
information, including billing records. At this time, Defendant and the assigned Assistant
United States Attorney are reviewing these records and commencing the internal
settlement authority process. Although the parties had intended to have completed this
process by the end of August, the timing of defense counsel’s summer vacation schedule

and work schedule did not allow this to occur.

STATUS UPDATE UNITED STATES ATTORNEY
18-cv-01317-BJR - 1 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo co ~ WB NN FP WH YN

NO wo WN WN HN WN ND KN NO Re Hee ee Ree Re RH
CoO “sa DN OH BP WO NY YF OD CO fF I DH FP W NY KF OC

 

 

The parties anticipate that that the issue of attorneys’ fees and costs can be settled
within the next 30 days. If not, the parties will submit a briefing schedule to the Court.
For good cause, the parties request that the Court allow them to file another status report
on or before October 7, 2019.

DATED this 5th day of September, 2019.

Respectfully Submitted,

BRIAN T. MORAN
United States Attorney

s/ Michelle R. Lambert

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101

Phone: (206) 553-7970

Email: michelle.lambertn@usdoj.gov

Attorneys for Defendant

CROTTY & SON LAW FIRM, PLLC

s/ Matthew Z. Crotty

MATTHEW Z. CROTTY, WSBA# 39284
905 W. Riverside Ave., Ste. 404

Spokane, WA 99201

Phone: (509) 850-7011

Email: matt@crottyandson.com

Attorneys for Plaintiffs

STATUS UPDATE UNITED STATES ATTORNEY
18-cv-01317-BJR - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ~sS DW On BP WW NY

NO NO NO NY WN WN NY WN NO He Hae Re ee ee ee
Oo IND WN HP WW NY KH CO OO CB HIT DH FP WD YP | @

 

 

ORDER

The parties shall file their next status report by October 7, 2019. IT IS SO

ORDERED.

Dated this 6th day of September, 2019.

 

STATUS UPDATE UNITED STATES ATTORNEY
18-cv-01317-BJR - 3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
